Order entered January 3, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01230-CR
                                       No. 05-13-01231-CR

                                COY LEE LORANCE, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                   Trial Court Cause Nos. 199-82496-2012, 199-80854-2013

                                             ORDER
        Appellant has informed the Court that he wishes to file a pro se response to the Anders

brief filed by appellate counsel. Accordingly, we ORDER appellate counsel Hunter Biederman

to provide appellant with copies of the clerk’s and reporter’s records. We further ORDER Mr.

Biederman to provide this Court, within THIRTY DAYS of the date of this order, with written

verification that the record has been sent to appellant.

       Appellant’s pro se response is due by MARCH 17, 2014.

       We DIRECT the Clerk to send a copy of this order to the Honorable Angela Tucker,

Presiding Judge, 199th Judicial District Court; Sheri Vecera, Official Court Reporter, 199th
Judicial District Court; Andrea Stroh Thompson, Collin County District Clerk; and Hunter

Biederman.

      We DIRECT the Clerk to send a copy of the order, by first-class mail, to Cory Lee

Lorance, TDCJ No. 01884995, Polunsky Unit, 3872 F.M. 350 South, Livingston, TX 77351.


                                                /s/    LANA MYERS
                                                       JUSTICE